—Judgment unanimously affirmed. Memorandum: The evidence that defendant fired a shot at close range into the victim’s chest after declaring that the victim was "going down” is sufficient to support the inference that defendant intended to cause death (see, People v Lawrence, 186 AD2d 1016, 1017, Iv denied 81 NY2d 790; People v Green, 143 AD2d 768, 770, Iv denied 73 NY2d 922). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We decline to modify defendant’s sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Jefferson County Court, Clary, J.—Murder, 2nd Degree.) Present—Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.